Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 28, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142806-7                                                                                            Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  LOFTS ON THE NINE, LLC,                                                                                 Mary Beth Kelly
            Plaintiff-Appellant,                                                                          Brian K. Zahra,
                                                                                                                     Justices
  v                                                                SC: 142806
                                                                   COA: 294825
                                                                   Oakland CC: 2009-102996-CK
  KEVIN AKEY,
             Defendant-Appellee.
  _________________________________________/
  LOFTS ON THE NINE, LLC,
            Plaintiff-Appellant,
  v                                                                SC: 142807
                                                                   COA: 295977
                                                                   Oakland CC: 2009-101063-CK
  JAMES FLOWERS,
             Defendant-Appellee.
  _________________________________________/

        On order of the Court, the application for leave to appeal the February 10, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 28, 2011                       _________________________________________
         d0620                                                                Clerk